As pointed out in the opinion of Mr. Justice Hydrick, the Circuit Judge was in error in charging that the burden was on the defendant to prove by the preponderance of the evidence that the injury suffered by the plaintiff was caused by the negligence of a fellow servant I am unable to find that this error was corrected in the supplemental charge.
I think there was also error in allowing the plaintiff to answer the question: "Mr. Roberts, if you had known or been warned of the conditions as they existed in that warehouse, and the danger of opening that door as you tried to open it, would you have conducted yourself on that occasion as you did?" The negative answer of the plaintiff was a mere opinion or conjecture, and should have been excluded.
MR. CHIEF JUSTICE JONES concurs in this opinion. *Page 291